PER CURIAM.
The parties were married for more than 20 years and were the parents of three children, ages 19,15 and 13 at the time of the decree. Appellant-husband sought and obtained a decree of dissolution of the marriage. Custody of the 13-year-old daughter was awarded to the mother and custody of the unemancipated son to the father. Respondent-wife was awarded $50 a month for her own support, beginning February 1, 1974, and terminating October 1, 1974, to enable her to obtain a teaching course certificate. The necessary certificate would enable respondent to permanently qualify and earn a living as a teacher. Respondent was also awarded $125 a month child support for the daughter and $450 attorney fees. The husband appeals from each of the support and attorney fee awards, asserting an abuse of discretion by the trial judge. There is no cross-appeal.
Examination of the transcript and exhibits convinces us that the challenged awards were warranted and are overwhelmingly supported by the evidence.
Since the sole issue relates to the financial condition of the parties, their relative economic needs and capacities, and the record presents no substantial legal issue, we conclude that an opinion detailing the economic factors and conditions, personal only to the lives of the parties, is not here warranted.
Affirmed.